El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
El recurso de autos nos concede la oportunidad de dilu-cidar si la violación del reglamento de una empresa por uno de sus empleados justifica que el patrono lo despida sin concederle la indemnización mínima dispuesta por la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.RR.A. secs. 185a-185m, conocida como Ley de Despido Injustificado. Concretamente, debemos resolver si las au-sencias no excusadas de dicho empleado a siete turnos de trabajo subsiguientes representan una violación reiterada del Manual de Asociados del Hotel Sheraton Old San Juan, revisado y efectivo desde el 11 de noviembre de 2004 (Manual), el cual dispone que tres ausencias consecutivas del trabajador no excusadas constituyen un abandono del em-pleo sancionable con la destitución.
A su vez, el referido recurso nos presenta la oportunidad de resolver dos controversias adicionales, a saber: (1) si tal despido violó las protecciones instauradas por la Ley Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.RR.A. see. 201 et seq., conocida como Ley de Beneficio por Inca-pacidad Temporal, al patrono no reservar el empleo al tra-bajador cuando este anunció que se aprestaba a solicitar los beneficios del Seguro de Incapacidad No Ocupacional Temporera (SINOT), y (2) si el acto de solicitar al patrono que complete los documentos necesarios para que el traba-jador presente su solicitud de beneficios al amparo de la Ley Núm. 139, supra, representa una actividad protegida por la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. see. 194 et seq.), conocida como Ley de Acción por Represalia del Patrono, la cual prohíbe la destitución de un empleado como represalia por este acudir a uno de los foros dispuestos en la disposición legal indicada.
Por entender que el despido del peticionario fue justifi-cado y que no se violó la Ley Núm. 80, supra, la Ley Núm. *373139, supra, ni la Ley Núm. 115, supra, confirmamos el dic-tamen emitido por el Tribunal de Apelaciones. Veamos.
I
El Sr. José A. Feliciano Martes (peticionario o señor Fe-liciano Martes) laboró en el Hotel Sheraton Old San Juan (Hotel) como empleado del Departamento de Ingeniería desde el 9 de octubre de 1998 hasta el 8 de junio de 2006, fecha cuando fue despedido. Los eventos conducentes a su destitución se iniciaron el viernes 26 de mayo de 2006, cuando el peticionario comenzó a experimentar síntomas de migraña y dolor de cabeza. Por causa de lo reseñado, el 27 de mayo de 2006(1) el señor Feliciano Martes alegó que intentó comunicarse en tres ocasiones con su supervisor inmediato, el Sr. Luis Santiago Santos, con el propósito de excusarse por razón de enfermedad de su turno de trabajo pautado para el 28 de mayo de 2006.(2) Sin embargo, los *374intentos del peticionario no rindieron frutos. Al no conse-guir a su supervisor, desistió de comunicarse con este y omitió dejarle mensaje alguno que notificara al patrono so-bre su estado de salud o su determinación de ausentarse al empleo.(3)
Luego de no trabajar entre el 28 de mayo y el 1 de junio de 2006, y tras ausentarse sin excusa alguna los días 4 y 5 de junio,(4) el peticionario acudió al Hotel el 5 de junio de 2006(5) para entregar a la Directora de Recursos Humanos, *375la Sra. Roxana Olazagasti, un certificado médico,(6) al igual que su solicitud de beneficios por SINOT, entre otros documentos.(7) A su vez, la señora Olazagasti inquirió al peticionario sobre las razones por las cuales se ausentó a siete turnos de empleo consecutivos sin excusarse y le in-formó que la empresa pretendía despedirlo por abandono de servicio, pero que dicha decisión iba a ser revaluada ante la entrega de los documentos señalados.(8)
Posteriormente, el señor Feliciano Martes regresó al Hotel el 8 de junio de 2006. En dicha ocasión la señora Olazagasti le manifestó que, luego de haber revaluado los documentos entregados por el peticionario, el Hotel había decidido despedirlo por haber violado el Manual vigente a la fecha de su destitución al no presentarse a trabajar por más de tres días consecutivos.(9)
A la luz de los hechos relatados, el 27 de noviembre de *3762006 el señor Feliciano Martes presentó en el Tribunal de Primera Instancia una querella contra el Hotel al amparo de la Ley Núm. 2 de 17 de octubre de 1961, según enmen-dada, 32 L.P.R.A. sees. 3118-3132, conocida como Ley de Procedimiento Sumario para Reclamaciones de Obreros y Empleados. En su querella, el señor Feliciano Martes alegó que fue despedido sin justa causa y en represalia por haber informado a su patrono que se aprestaba a solicitar los beneficios provistos por la Ley Núm. 139, supra. Igual-mente, argumentó que el patrono violó el referido estatuto, al no reservarle el empleo mientras se encontraba en su-puesto tratamiento médico.
Como reparación por los daños que alegó, el peticionario reclamó, esencialmente: (1) ser reinstalado en su antiguo puesto; (2) recibir el pago retroactivo de los salarios y be-neficios marginales dejados de devengar desde la fecha de su despido hasta el momento de su restitución en el em-pleo; (3) el cobro de la indemnización mínima dispuesta por la Ley Núm. 80, supra, equivalente —según él— a $14,585.41, y (4) $300,000 por los daños y peijuicios pre-suntamente sufridos como consecuencia de los actos impu-tados al recurrido.
El 16 de julio de 2008 se celebró el juicio en su fondo.(10) Luego de recibir la prueba documental y testifical de am-bas partes, el foro primario emitió su Sentencia el 25 de febrero de 2009.(11) El Tribunal de Primera Instancia deter-minó, fundamentalmente, que: (1) el despido del empleado *377fue injustificado; (2) el patrono violó la Ley Núm. 139, supra, al no reservarle el empleo al señor Feliciano Martes mientras este recibía tratamiento médico, y (3) el patrono violó la Ley Núm. 115, supra, por haber tomado represalias contra el señor Feliciano Martes tras éste haber solicitado al Hotel que preparara los documentos necesarios para que él pudiera presentar su reclamación a SINOT.
Consecuentemente, el Tribunal de Primera Instancia ordenó al patrono a pagar al peticionario las partidas si-guientes: (1) $45,000, más una cantidad similar en con-cepto de doble penalidad por las angustias y los sufrimien-tos mentales supuestamente sufridos por el señor Feliciano Martes; (2) la reposición del señor Feliciano Mar-tes en su empleo; (3) los salarios y beneficios marginales dejados de percibir por el peticionario desde la fecha de su destitución hasta que este fuese restituido a su antiguo puesto, más una cantidad similar en concepto de doble pe-nalidad, (12) y (4) el 25% de las cantidades básicas indicadas anteriormente en concepto de honorarios de abogado. (13)
Luego de varios trámites procesales, el 23 de abril de 2009 el recurrido presentó ante el Tribunal de Apelaciones un recurso de apelación. En dicho recurso, el Hotel imputó al foro sentenciador el haber errado al determinar que el despido del peticionario: (1) fue injustificado; (2) violó el periodo de reserva dispuesto por la Ley Núm. 139, supra, y (3) fue motivado por un ánimo de represalia del patrono en violación de la Ley Núm. 115, supra. Además, el Hotel *378cuestionó la apreciación de la prueba ejercida por el juzga-dor de los hechos y, como resultado, procedió a presentar ante el tribunal a quo una copia de la transcripción de la prueba oral desfilada en el juicio.
Con el beneficio de dicha transcripción y de los alegatos de ambas partes, el 28 de septiembre de 2009,(14) el foro apelativo intermedio dictó su Sentencia y revocó al Tribunal de Primera Instancia. Al así hacerlo, determinó que, a la luz de la totalidad de la prueba, el despido del señor Feliciano Martes estuvo justificado. En consecuencia, el foro apelativo intermedio desestimó todas las causas de ac-ción del peticionario.(15)
Inconforme con el dictamen del Tribunal a quo, el señor Feliciano Martes acude ante nos mediante un recurso de certiorari presentado el 30 de noviembre de 2009. En dicho recurso, el peticionario le imputa al Tribunal de Apelacio-nes los errores siguientes:

Primer Error:

Erró el Honorable Tribunal de Apelaciones al haber revo-cado la Sentencia emitida por el Tribunal de Primera Instan-cia sustituyéndose las determinaciones de hechos que emi-tiera dicho foro contenidas en la misma que a su vez estaban basadas en determinaciones de credibilidad.

Segundo Error:

Erró el Honorable Tribunal de Apelaciones al haber revo-cado al Honorable Tribunal de Primera Instancia al haberse sustituido las conclusiones de derecho que fueran amplia-mente fundamentadas por el Honorable Tribunal de Primera Instancia en la Sentencia revocada!; y]

Tercer Error:

Incurrió en error el Honorable Tribunal de Apelaciones al haber revocado al Tribunal de Primera Instancia al haber ig-norado consideraciones de política pública, así como principios básicos de hermenéutica aplicables a controversias que en-*379vuelven la interpretación de estatutos laborales. Certiorari, págs. 7-8.(16)
Posteriormente, el 7 de mayo de 2010 ordenamos a la Secretaria de este Tribunal a expedir un Mandamiento de Certiorari. (17) Ambas partes han presentado sus respecti-vos alegatos. Por ello, contando con sus comparecencias, procedemos a elaborar el marco jurídico aplicable a las con-troversias reseñadas.
II
A. La normativa aplicable a los despidos de empleados contratados por tiempo indeterminado
1. La Ley Núm. 80 y el despido por motivo de violaciones reiteradas a los reglamentos de una empresa
La Ley Núm. 80, supra, fue aprobada con el fin primordial de proteger “de una forma más efectiva el derecho del obrero puertorriqueño a la tenencia de su empleo mediante la aprobación de una ley que[,] a la vez que otorgue unos remedios más justicieros y consubstanciales con los daños causados por un despido injustificado [,] desaliente la inci-dencia de este tipo de despido”. Exposición de Motivos de la Ley Núm. 80, supra, 1976 Leyes de Puerto Rico 268. Véanse, también: Vélez Cortés v. Baxter, 179 D.P.R. 455, 465 (2010), citando a Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001); Jusino et als. v. Walgreens, 155 D.P.R. 560, 571 (2001); Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500, 510 (1994).
En aras de desalentar los despidos injustifica-dos, la Ley Núm. 80, supra, establece que “aquellos em-*380pleados de comercio, industria o cualquier otro negocio o sitio de empleo que: (1) están contratados sin tiempo deter-minado; (2) reciben una remuneración, y (3) son despedi-dos de su cargo, sin que haya mediado una justa causa”, tienen derecho al pago de una compensación por su pa-trono —además del sueldo devengado— pago típicamente denominado como la mesada. (18) Orsini García v. Srio. de Hacienda, 177 D.P.R. 596, 620-621 (2009). Véanse, también: 29 L.P.R.A. sec. 185a;(19) Díaz v. Wyndham Hotel Corp., supra, pág. 375. Sin embargo, amerita señalar que “[e]n Puerto Rico no existe una prohibición absoluta contra el despido de un empleado. Si existe justa causa éste puede ser despedido”. Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 775 (1992). Véase, también, Díaz v. Wyndham Hotel Corp., supra, págs. 377 — 378.
A pesar de que la Ley Núm. 80, supra, no define explí-*381citamente el concepto justa causa, esta, junto con su juris-prudencia interpretativa, establece ciertas guías que deli-mitan el alcance de dicho término, aclarando en torno a si determinado despido convierte al empleado destituido en acreedor o no de la mesada previamente indicada. Véanse: Jusino et ais. v. Walgreens, supra, pág. 572; Narváez v. The Chase Manhattan Bank, 120 D.P.R. 731, 737 (1988), citando a Báez García v. Cooper labs., Inc., 120 D.P.R. 145, 151-153 (1987); R.N. Delgado Zayas, Apuntes para el estu-dio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo Bros. Printing, 2007, pág. 170.
Así, el inciso (c) del Art. 2 de la Ley Núm. 80, supra, dispone, en lo pertinente, que se entenderá como justa causa para el despido la “[vfiolación reiterada por [un] empleado de las reglas y reglamentos razonables establecidas para el funcionamiento del establecimiento siempre que copia escrita de los mismos haya sido suministradla] oportunamente al empleado”. 29 L.P.R.A. sec. 185b(c).(20) Véase, también, Santiago v. Kodak Caribbean, Ltd., supra, pág. 776. Además, el citado Art. 2 añade en su último párrafo que “[n]o se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento”. 29 L.P.R.A. sec. 185b.
De lo anterior surge que la violación a las reglas de un patrono podría ser motivo justificado para el despido de un trabajador, siempre y cuando: (1) la violación a los reglamentos sea reiterada; (2) las reglas y los reglamentos sean razonables; (3) se suministre oportunamente copia es-*382crita de estas reglas y estos reglamentos al trabajador, y (4) el despido del empleado no se haga por mero capricho del patrono o sin una razón relacionada con el buen y normal funcionamiento del establecimiento. Véase Delgado Zayas, op. cit., pág. 172. Véanse, también: Rivera v. Pan Pepín, 161 D.P.R. 681, 690 (2004);(21) Jusino et ais. v. Walgreens, supra, pág. 573, citando & Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989); Santiago v. Kodak Caribbean, Ltd., supra, pág. 776; Departamento del Trabajo y Recursos Humanos, Guía revisada para la interpretación y aplicación de la Ley Núm. 80 de 30 de mayo de 1976, enmendada, Hato Rey, 2000, pág. 35.
En Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 542 (1979),(22) al interpretar el alcance del Art. 2 de la Ley Núm. 80, supra, establecimos que la referida ley “no favorece el despido como sanción a la primera falta ...”.(23) Véanse, también: Rivera v. Pan Pepín, supra, pág. 690; Departamento del Trabajo y Recursos. Humanos, supra, pág. 35 (“[U]na violación aislada a los reglamentos o sus enmiendas no constituye causa justificada para despedir a un *383trabajador”). Sin embargo, también fuimos claros en pro-nunciar que “el citado estatut[o] no excluye de la sanción o despido en primera o única ofensa aquella falta cuya inten-sidad de agravio así lo requiera en protección de la buena marcha de la empresa y la seguridad de las personas que allí laboran”. Srio. del Trabajo v. I.T.T., supra, pág. 543. Véase, también, Rivera v. Pan Pepin, supra, pág. 690.
Más aún, dilucidando la primera oración del último pá-rrafo del Art. 2 de la Ley Núm. 80, supra, esta Curia dis-puso que
... se entenderá por justa causa para el despido la que tiene origen [,] no ya en el libre arbitrio del patrono, sino en razón vinculada a la ordenada marcha y normal funcionamiento de la empresa. Desviándose[,] aunque de manera cualificada!,] de su premisa esencial de reiteración o persistencia en falta como elemento integrante de justa causa para el despido, la ley con-sidera una sola ofensa o primera falta como tal justa causa si por su gravedad y su potencial de daño pone en riesgo el or-den, la seguridad o la eficiencia que constituyen la normalidad operatoria del establecimiento. Srio. del Trabajo v. I.T.T., supra, pág. 543.
Es por todo lo anterior que el despido como sanción por una primera ofensa o por un acto aislado es la excepción y no la norma. Como bien resolvimos en Srio. del Trabajo v. I.T.T., supra, pág. 544,
[l]a falta o acto aislado que dé lugar [al] despido del em-pleado en primera ofensa ha de ser de tal seriedad o natura-leza que revele una actitud o un detalle de su carácter, tan lesivo a la paz y al buen orden de la empresa, que constituiría imprudencia esperar su reiteración para separarlo del establecimiento.
Ciertamente ese requisito de reiteración —con las ex-cepciones explicadas— aplica cuando un patrono despide a su empleado por violar las normas del reglamento de la empresa. Sin embargo, además del elemento imprescindi-ble de reiteración, es imperativo que las reglas sean *384razonables. Como lo sugieren las referidas Guías del De-partamento del Trabajo y Recursos Humanos, aunque
[tjodo patrono tiene derecho a establecer las reglas y nor-mas básicas que entienda resultan necesarias para garantizar la más eficiente operación de su negocio. [E]sto no significa que el patrono disfruta de un cheque en blanco para fijar normas. Es requisito indispensable que las mismas guarden relación con la ordenada marcha y normal funcionamiento del negocio, o sea, que sean razonables (24) (Énfasis nuestro.) Departamento del Trabajo y Recursos Humanos, supra, págs. 35-36.
Igualmente, en Santiago v. Kodak Caribbean, Ltd., supra, págs. 775-776,(25) añadimos que
[e]l manual de una empresa que contiene las reglas y los reglamentos del trabajo y que establece las normas, los bene-ficios y los privilegios que disfrutará el empleado forman parte del contrato de trabajo. Como regla general, un patrón de in-cumplimiento de estas normas o reglas podría dar lugar a un despido justificado. Sin embargo, la ausencia de razonabilidad de estas normas podría convertir el despido en uno caprichoso o arbitrario y, por lo tanto, injustificado. De otra parte, los beneficios y privilegios allí establecidos constituyen derechos del empleado y un despido en violación a éstos también resul-taría en un despido injustificado. (Énfasis nuestro.)
A su vez, comprendiendo que el manual de una empresa constituye parte del contrato de empleo, hemos *385establecido que, ante una controversia originada por el despido de un obrero al este haber violado las normas es-bozadas en el manual de empleados, las cláusulas de dicho reglamento deben ser interpretadas
“las unas por las otras, atribuyendo a las dudosas el sentido que resulte del conjunto de todas” ... [y], por ser [el manual] un contrato típico de adhesión, en la preparación del cual el empleado no participó, las cláusulas obscuras o ambiguas de-ben ser interpretadas liberalmente a favor de éste, promo-viendo así, hasta donde sea posible, la igualdad jurídica en materia de contratación. Santiago v. Kodak Caribbean, Ltd., supra, pág. 776.
Por último, amerita recordar que esta Curia ha dispuesto palmariamente cuál es el proceso probatorio relacionado con una reclamación por despido injustificado. Así, una vez un empleado insta una causa de acción contra su patrono al amparo de la Ley Núm. 80, supra, nuestro ordenamiento legal es claro en disponer que “el patrono vendrá obligado a alegar, en su contestación a la demanda, los hechos que dieron origen al despido y probar que el mismo estuvo justificado para quedar eximido de cumplir con” el pago de la mesada. 29 L.P.R.A. sec. 185k(a). De tal forma, el artículo citado establece una presunción contra el patrono, mediante la cual “ ‘todo despido es injustificado hasta tanto el patrono demuestre justa causa para su acción’ ”. Díaz v. Wyndham Hotel Corp., supra, pág. 378, citando a Báez García v. Cooper Labs., Inc., supra. Como resultado, se le impone al “patrono la carga probatoria de justificar en la afirmativa su actuación, exponiendo en la contestación a una querella los hechos que dieron origen al despido”. Báez García v. Cooper Labs., Inc., supra, pág. 152.
Por causa de la presunción reseñada, “la norma de que, en toda reclamación judicial, es al reclamante al que le corresponde la obligación de probar con preponderancia de la prueba sus alegaciones para poder prevalecer *386en el pleito, encuentra una excepción en los casos de recla-mación de indemnización por despido injustificado radica-dos al amparo de la Ley Núm. 80, [supra]”. (Énfasis y es-colio omitidos.) Díaz v. Wyndham Hotel Corp., supra, págs. 378-379. Ello, pues “[u]na vez ... el patrono interpone como defensa afirmativa que ha mediado justa causa para el despido, le corresponde a éste entonces probar, por pre-ponderancia de la prueba, que el despido estuvo justificado”. Miranda Ayala v. Hosp. San Pablo, 170 D.P.R. 734, 738 (2007), citando a Díaz v. Wyndham Hotel Corp., supra, pág. 378.
Comprendiendo los contornos jurídicos de la Ley Núm. 80, supra, procede examinar las disposiciones del Manual del Hotel que son pertinentes al caso de autos.
2. El Manual de Asociados del Hotel Sheraton Old San Juan y la reglamentación del ausentismo
Como bien hemos reconocido hasta el momento, un em-pleado puede ser despedido de su empleo por la violación reiterada de las normas o reglas razonables asentadas en un reglamento de la empresa. En el caso que nos ocupa, el patrono alega que el despido del señor Feliciano Martes fue justificado por este violar reiteradamente las normas de ausentismo establecidas en el Manual. Por tal motivo, a continuación detallamos aquellas normas del Manual que, al momento del despido del peticionario, regulaban la asis-tencia y las ausencias de los empleados del Hotel.
En primer lugar, el Manual —bajo el acápite Prácticas de Empleo y Ejecutorias— implanta una política de asis-tencia al trabajo aplicable a todo empleado del Hotel. Se-gún el reglamento, dicha política de asistencia consiste en lo siguiente:
Es importante que los asociados del [Hotel] asistan regular-mente a su trabajo. Nuestra habilidad de atender satisfacto-riamente las necesidades de los huéspedes depende de tener la *387asistencia de nuestro personal adiestrado durante la semana de trabajo. Es importante que todo el mundo esté en su tra-bajo durante las horas programadas porque dependemos unos en los otros. Cuando los asociados llegan tarde o cuando el asociado se ausenta, el trabajo de los demás se atrasa y nues-tro trabajo no puede ser completado a tiempo o según planificado. La tardanza o el ausentismo constante son base para el despido. (Énfasis nuestro.) Manual, supra, Acápite 5-f, pág. 45, Apéndice del Certiorari, pág. 135.
Más adelante, el Manual dispone que “[s]i un asociado va a ausentarse de su turno de trabajo, necesita notificarlo al jefe [de su] departamento ... por lo menos dos horas antes de la hora en que ... debe reportarse a trabajar”. (Énfasis nuestro.) Manual, supra, Acápite 5-f-ii, Apéndice del Certiorari, pág. 135. A su vez, cuando el empleado no logre comunicarse con su supervisor directo en la primera llamada, “[e]s la responsabilidad del asociado llamar nue-vamente hasta que haya logrado comunicarse con su supervisor, gerente yío jefe de departamento”. (Énfasis en el original.) íd., Acápite 5-f-iv, Apéndice del Certiorari, pág. 136.
En segundo lugar, el Manual establece que las ausen-cias excesivas y no autorizadas están absolutamente pro-hibidas y pueden ser motivo de despido. Manual, supra, Acápite 5-h, Apéndice del Certiorari, págs. 141 y 142. Igualmente, el abandono del trabajo —el cual se define como la falta del empleado reportarse al trabajo o de lla-mar explicando su ausencia por tres días de trabajo conse-cutivos— es considerado por las normas de la empresa como una renuncia voluntaria sin la cortesía de proveer una notificación o, en otras palabras, como base para el despido inmediato. Manual, supra, págs. 49 y 54, Apéndice del Certiorari, págs. 139 y 144.
Por último, amerita señalar que es la práctica del Hotel familiarizar al asociado con las políticas, procedimientos y estándares de la empresa. Dicha familiarización se efectúa mediante la orientación obligatoria de todos los asociados, *388cuya fecha es pautada desde el momento cuando el em-pleado es contratado. Manual, supra, pág. 7, Apéndice del Certiorari, pág. 97.
Luego de haber delineado las disposiciones del Manual pertinentes a la resolución del caso ante nos, pasemos a examinar el procedimiento y las protecciones provistas al amparo de la Ley Núm. 139, supra.
B. La solicitud de beneficios por incapacidad no ocupado-nal
La Ley Núm. 139, supra, fue promulgada por el legislador con el fin de ofrecer a los trabajadores puertorriqueños —y a sus beneficiarios— una protección adecuada “contra la pérdida de salarios en caso de incapacidad [del trabajador] que no esté relacionada con el empleo”. Exposición de Motivos de la Ley Núm. 139, supra, 1968 Leyes de Puerto Rico 368. Como resultado, el citado estatuto estableció un seguro para cubrir el riesgo por incapacidad no ocupacional, el cual “[p]rovee determinados beneficios monetarios para atenuar la pérdida de salarios cuando un obrero no puede desempeñar los deberes de su empleo por padecer de una inhabilidad para ello causada por una lesión o enfermedad que no esté relacionada con el empleo” o un accidente de automóvil. Meléndez v. Asoc. Hosp. del Maestro, 156 D.P.R. 828, 842-843 (2002). Véase, también, 11 L.P.R.A. secs. 202(g) y 203(a).
Para que un obrero goce de las protecciones pro-vistas por la Ley Núm. 139, supra, será imprescindible que este “haya radicado una reclamación de beneficios por incapacidad”. 11 L.P.R.A. sec. 202(d). Dicha reclamación debe hacerse de acuerdo con el Reglamento para la Reclamación y el Pago de los Beneficios Concedidos al Amparo de la Ley Núm. 139, Reglamento Núm. 2 del Departamento del Trabajo y Recursos Humanos (Reglamento Núm. 3052 del Departamento de Estado de 8 de noviembre de *3891983) —Reglamento Núm. 3052— al igual que la See. 3 de la Ley Núm. 139, supra, 11 L.P.R.A. sec. 203(k).
Según el Reglamento Núm. 3052, supra, la reclamación indicada debe presentarse por escrito ante el Director del Negociado de Beneficios a Choferes y a Personas con Inca-pacidad No Ocupacional del Departamento del Trabajo y Recursos Humanos(26) (Negociado), de haberse acogido el patrono al plan pblico administrado por el Secretario del Departamento del Trabajo y de Recursos Humanos (Depar-tamento), o ante el administrador del plan privado corres-pondiente(27) si el patrono se ha acogido a un plan aprobado por el Secretario del Departamento para ser administrado por una compaña de seguros autorizada o si el patrono opta por actuar como su propio asegurador. La reclamación debe someterse, a más tardar, tres meses(28) a partir del comienzo o recurrencia de la incapacidad, a no ser que el Director del Negociado extienda dicho término por enten-der que existió justa causa para la presentación tardía de la reclamación. Reglamento Núm. 3052, supra, Secs. 3.5 y 3.6(a); 11 L.P.R.A. sec. 203(k)(l). Sin embargo, ninguna re-clamación presentada "después de transcurrido un año a *390partir de la fecha del comienzo de la incapacidad” podrá ser considerada oportuna o acreedora de los beneficios provis-tos por la Ley Núm. 139, supra. Reglamento Núm. 3052, supra, Sec. 3.6(a), pág. 4; 11 L.P.R.A. sec. 203(k)(l).
Al presentar el formulario necesario para solicitar los beneficios de la disposición legal bajo análisis, el empleado deberá acompañarla con el “informe (1) del patrono (2) del reclamante y (3) el certificado del médico que ha exami-nado al reclamante”. Reglamento Núm. 3052, supra, Sec. 3.6(a), pág. 4.(29) Véanse, también: 11 L.P.R.A. see. 203(k)(2) y (3); Reglamento Núm. 3052, supra, Sec. 3.7, pág. 6. Una vez se presente la solicitud, el Director del Negociado o el Administrador del plan privado deberá ha-cer una determinación sobre la elegibilidad o no del recla-mante para gozar de los beneficios provistos por la Ley Núm. 139, supra, a la luz de los requisitos especificados en la See. 3 de esta disposición legal. Reglamento Núm. 3052, supra, Sec. 4.1, pág. 14. Véase, también, 11 L.P.R.A. see. 204(a).
Si la determinación no favorece al empleado, este podrá valerse del proceso de reconsideración ante el Director del Negociado y de una posible apelación administrativa ante el Secretario del Departamento, una vez el Director con-firme la determinación de no elegibilidad del empleado. 11 L.P.R.A. sec. 204(a) y (b). Igualmente, el trabajador afec-tado podrá solicitar la reconsideración de la determinación del Secretario del Departamento si ya se valió de la va apelativa administrativa indicada; si esta resulta adversa para el obrero, este podrá acudir en revisión judicial ante el Tribunal de Apelaciones, según provee la ley bajo estudio. Véase 11 L.P.R.A. sec. 204(b)-(d). Por el contrario, si se determina que el trabajador es elegible para los bene-ficios provistos por SINOT, el empleado podrá recibir las *391cantidades monetarias dispuestas en la See. 3 de la Ley Núm. 139, supra, 11 L.P.R.A. see. 203.
A la par, una vez la reclamación de beneficios del em-pleado ha sido examinada y el Director o el Administrador del plan privado ha determinado que el reclamante es ele-gible a los beneficios solicitados, el trabajador no solo será favorecido con el pago de las sumas monetarias provistas por ley, sino que
... el patrono [también] vendrá obligado a reservar el empleo que desempeña el trabajador al momento de comenzar la in-capacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que [sic] dicho requerimiento no se haga después de transcurridos [sic] un (1) año desde la fecha de comienzo de la incapacidad;
(2) que el trabajador está mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición, y
(3) que dicho empleo subsista al momento en que el traba-jador solicite su reposición. Se entenderá que el empleo sub-siste cuando el mismo est vacante o lo ocupe otro trabajador. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro trabajador dentro de los treinta (30) das siguientes a la fecha en que se hizo el requerimiento de reposición.
Si el patrono no cumpliera con las disposiciones de este in-ciso, vendrá obligado a pagar al trabajador o a sus beneficia-rios los salarios que dicho trabajador hubiere devengado de haber sido reinstalado; además le responderá de todos los da-ños y perjuicios que le haya ocasionado. El trabajador o sus beneficiarios podrán instar y tramitar la correspondiente re-clamación de reinstalación y/o daños en corte por acción ordi-naria o mediante el procedimiento para reclamación de sala-rios, establecido en las sees. 3118 a 3132 del Título 32 [de las Leyes de Puerto Rico Anotadas], 11 L.P.R.A. sec. 203(q).
De tal manera se materializa la intención del legislador de que la protección que reciba el trabajador mediante esta legislación no sea meramente económica, sino que proteja *392esencialmente la tenencia de su empleo. Delgado Zayas, op. cit., pág. 233.
Finalmente, la Ley Núm. 139, supra, debe ser “liberalmente interpretad [a] para cumplir su propósito de indemnizar a los trabajadores por la pérdida de salarios resultante de [una] incapacidad [no ocupacional]”. 11 L.P.R.A. see. 201. No obstante, ya hemos dispuesto que aunque la Ley Núm. 139, supra, exige liberalidad en su interpretación, “cuando ‘la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu’ ”. Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 53 (1984).
C. La Ley de Acción por Represalia del Patrono
Mediante la promulgación de la Ley Núm. 115, supra, la Asamblea Legislativa procuró establecer, como política pública del Gobierno de Puerto Rico, “la protección de los empleos de los trabajadores, tanto de las instrumentalidades del Estado Libre Asociado como del sector privado, cuando comparecen ante la Legislatura o alguna de sus comisiones, y ante foros administrativos o judiciales para colaborar con dichos foros”. (Enfasis nuestro.) Exposición de Motivos de la Ley Núm. 115, supra, 1991 Leyes de Puerto Rico 957. Véase, también, Ocasio v. Kelly Servs., 163 D.P.R. 653, 684 (2005).
Consecuentemente, el Art. 2 del estatuto mencionado dispone que
[n]ingún patrono podrá despedir, amenazar, o discriminar contra un empleado con relación a los términos, condiciones, compensación, ubicación, beneficios o privilegios del empleo porque el empleado ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testimonio, expresión o información ante un foro legislativo, administrativo o judicial en Puerto Rico, cuando dichas expresiones no sean de carácter difamatorio ni constituyan divulgación de información privilegiada estable-cida por ley. (Énfasis nuestro.) 29 L.P.R.A. sec. 194a(a).
*393Si un patrono incurre en la conducta proscrita por el transcrito articulado, el empleado
... podrá instar una acción civil en contra del patrono dentro de tres (3) años de la fecha en que ocurrió [la] violación y solicitar se le compense por los daños reales sufridos, las an-gustias mentales, la restitución en el empleo, los salarios de-jados de devengar ... y [el cobro de] honorarios de abogado. 29 L.P.R.A. sec. 194a(b). Véase, también, Cintrón v. Ritz Carlton, 162 D.P.R. 32, 37 (2004).(30)
Una vez la acción civil sea instada por el empleado contra el patrono, la propia Ley Núm. 115, supra, prescribe el proceso probatorio que aplicará en la dilucidación de la controversia. Así, el Art. 2 de la ley bajo examen dispone lo siguiente:
El empleado deberá probar la violación mediante evidencia directa o circunstancial. El empleado podrá, además, estable-cer un caso prima facie de violación a la ley probando que participó en una actividad protegida por la [Ley Núm. 115, supra,] y que fue subsiguientemente despedido, amenazado o discriminado en su contra de su empleo. Una vez establecido lo anterior, el patrono deberá alegar y fundamentar una razón legítima y no discriminatoria para el despido. De alegar y fun-damentar el patrono dicha razón, el empleado deberá demos-trar que la razón alegada por el patrono era un mero pretexto para el despido. 29 L.P.R.A. sec. 194a(c).
En el pasado hemos pautado que, “[p]ara tener una causa de acción bajo la referida disposición estatutaria, el empleado tendrá que probar lo siguiente: (1) que participó en una de las actividades protegidas por la ley, y (2) que *394subsiguientemente fue despedido, amenazado o sufrió dis-crimen en el empleo”. Ocasio v. Kelly Servs., supra, pág. 684. Ampliando lo anterior, en Marín v. Fastening Systems, Inc., infra, establecimos que
... con relación a este tipo de caso laboral, el legislador en-tendió necesario, al balancear los intereses del patrono y del obrero, recalcar y enfatizar que para tener derecho al remedio que concede la Ley Núm. 115, supra, el obrero querellante tiene que probar la violación a las disposiciones de la ley, me-diante evidencia directa o circunstancial. Para facilitar el onus probandi que le impuso al obrero, dispuso que éste establece-ría un caso prima facie cuando presentase evidencia, directa o circunstancial, que probase: primero, que participó en una de las actividades protegidas por la ley, y, segundo, que subsi-guientemente fue despedido o amenazado o sufrió discrimen en el empleo. La ley crea una presunción “juris tantum” de violación a ésta a favor del querellante, al disponer que éste establece un caso prima facie una vez prueba que participó en una actividad protegida y que fue subsiguientemente despe-dido, amenazado o discriminado en el empleo. Una vez el que-rellante establece de forma prima facie su caso, el patrono deberá alegar y fundamentar que tuvo una razón legítima y no discriminatoria para el despido. Ante esto, el empleado aún puede prevalecer si prueba que la razón alegada por el pa-trono es un simple pretexto para el despido discriminatorio. (Enfasis en el original suprimido y énfasis nuestro.) Marín v. Fastening Systems, Inc., 142 D.P.R. 499, 511 (1997).
Con relación al primer criterio que todo empleado debe establecer para probar un caso prima facie por represalias al amparo de la Ley Núm. 115, supra —en cuanto a que participó en una de las actividades protegidas por la ley— hemos determinado que el legislador no tuvo la intención de limitar el alcance de las protecciones ofrecidas por el citado estatuto únicamente a expresiones realizadas en procesos investigativos. Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155, 164 (2000). Fundamentándonos en un estudio minucioso del historial legislativo de la disposición legal bajo examen, esta Curia resolvió en Irizarry v. J & J Cons. Prods. Co., Inc., supra, que nuestra ley general de represalias amplió la protección del empleado contra re-*395presalias de su patrono por ofrecer cualquier testimonio o información en cualquier foro bajo cualquier procedimiento.(31) Id., pág. 168. A esos efectos, dispusimos en el caso de referencia que, cuando una empleada acude al Fondo del Seguro del Estado —un foro administrativo— para acogerse a los beneficio de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., dicho acto constituye una actividad protegida por la Ley Núm. 115, supra. íd., pág. 170.
Por último, el segundo requisito establecido por la Ley Núm. 115, supra, exige que el empleado haya sido despe-dido, amenazado o discriminado en el empleo subsiguiente a su incursión en la actividad protegida. Al momento de brindar contenido al requerimiento esbozado, surge como persuasivo el desarrollo jurisprudencial de su homologa federal, la Sec. 704(a) del Título VII de la Carta de Derechos de 1964, infra. Veamos.
Como apuntalamos en S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345 (2009),(32) nuestra ley general de represalias tiene congruencias con la Sec. 704(a) del Título VII de la Carta de Derechos de 1964 (42 U.S.C.A. see. *3962000e-3(a)), estatuto federal diseñado para atender deter-minadas represalias del patrono contra el empleado. Id., págs. 364-365. Al amparo del Título VII, supra, un em-pleado que reclame una causa de acción por represalias puede establecer su caso con prueba directa o indirecta. Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003); U.S. Postal Service Bd. of Govs. v. Aikens, 460 U.S. 711, 714 esc. 3 (1983).
Cuando el trabajador opte por la vía indirecta, este de-berá establecer, por preponderancia de la prueba, un caso prima facie de represalia.(33) Un litigante establece un caso prima facie de represalias al amparo del Título VII, supra, si alega que: (1) incurrió en una actividad o conducta pro-tegida por ley; (2) sufrió una acción disciplinaria adversa por parte del patrono, y (3) existe un nexo causal entre la conducta protegida y la acción disciplinaria o adversa del patrono.(34) S.L.G. Rivera Carrasquillo v. A.A.A., supra, pág. 365.
Al elaborar sobre la exigencia de que exista un nexo causal entre la actividad protegida realizada por el em-*397pleado y la acción adversa efectuada por el patrono, una mayoría de los circuitos de la corte de apelación federal han requerido que el trabajador demuestre la existencia de suficiente proximidad temporal entre ambos eventos.(35) No obstante, reseñamos que los circuitos se encuentran es-cindidos al momento de resolver si el elemento de proximi-dad temporal es suficiente por sí solo para establecer la existencia del indicado nexo causal.(36)
Por un lado, la corte de apelación federal para el primer, segundo, cuarto, noveno, décimo y undécimo circuitos en-tienden que dicho factor, exclusivamente, satisface el ter-cer requisito de un caso prima facie exigido por los pronun-ciamientos jurisprudenciales que interpretan el Título VII, supra(37) Como bien fue señalado por la Corte Suprema federal, estos circuitos solo requerirán que la proximidad temporal entre la actividad protegida y la acción adversa *398sea muy cercana.(38) Específicamente, se ha interpretado que una acción adversa tomada contra un empleado inme-diatamente después de que este incurra en una actividad protegida, constituye prueba indirecta suficiente de la existencia de un nexo causal entre ambos aconteci-mientos. (39) A su vez, la mayoría de los circuitos previa-mente nombrados entienden que un espacio de cuatro me-ses entre ambos eventos no constituye suficiente evidencia indirecta para cumplir con el requisito de causalidad. (40)
Por otra parte, la corte de apelación federal para el ter-cer, quinto, séptimo y octavo circuito requieren que la proximidad temporal sea analizada en conjunto con otros factor es. (41) Así, estos últimos circuitos ponderarán, ade-más del elemento de la proximidad temporal, otros elemen-tos, a saber: (1) si el empleado fue tratado de forma dis-tinta que otros empleados; (2) si existió un patrón de conducta antagónica contra el empleado; (3) si las razones articuladas por el patrono para fundamentar su acción ad-versa están plagadas de incongruencias, o (4) cualquier otra evidencia que obre en el expediente para establecer el elemento del nexo causal.(42)
Sin embargo, encontramos que la división de criterios entre los circuitos de la corte de apelación federal no repre-senta un abismo irreconciliable. Esencialmente, la sufi-ciencia del factor de la proximidad temporal, como prueba *399exclusiva de causalidad, dependerá, en gran medida, de cuán cerca en el tiempo están la actividad protegida ejer-cida por el empleado y la acción adversa efectuada por el patrono.(43)
Si el patrono realiza la acción adversa inmediatamente después que el empleado le informa que ha incursionado en una actividad protegida, se entiende que el elemento de proximidad temporal bastará para establecer el requisito de la existencia de un nexo causal.(44) Por el contrario, cuando el periodo de tiempo entre el ejercicio de la activi-dad protegida y la subsiguiente acción adversa del patrono aumenta, el criterio de la proximidad temporal resultará menos útil para comprobar, en el establecimiento de un caso prima facie, que existe un nexo causal entre ambos eventos. (45)
Luego de examinar el Art. 2 de la Ley Núm. 115, supra, que exige al empleado prueba de que fue despedido, ame-nazado o discriminado en el empleo subsiguiente a su in-cursión en la actividad protegida, encontramos que dicho estatuto parece disponer que la proximidad temporal re-sulta suficiente al momento de establecer un caso prima facie por represalias al amparo de nuestro ordenamiento legal. Lo anterior se deduce fácilmente del significado de la palabra subsiguiente, la cual denota un acto “[q]ue sigue inmediatamente a aquello que se expresa o sobreentiende”. (Enfasis nuestro.(46) Así el legislador pretendió que, al es-tablecer su caso prima facie, el empleado no se enfrentara a un proceso probatorio oneroso, sino que bastara su com-probación de que la acción adversa que experimentó ocu-*400rrió al poco tiempo de haber incurrido en la alegada activi-dad protegida.
Sin embargo, no todo caso se configura dentro de un espacio temporal que pueda catalogarse como de poco tiempo. Ante tales circunstancias, la proximidad temporal, como inferencia de causalidad, resulta insuficiente, por lo que se requiere entonces que el empleado constate elemen-tos adicionales que comprueben la existencia de un nexo causal entre la actividad protegida y la acción disciplinaria adversa. Así, el trabajador deberá presentar evidencia que establezca: (1) que fue tratado de forma distinta a otros empleados; (2) que existió un patrón de conducta antagó-nica en su contra; (3) que las razones articuladas por el patrono para fundamentar su acción adversa están plaga-das de incongruencias, o (4) cualquier otra evidencia que obre en el expediente para establecer el elemento del nexo causal. Lo anterior implica, necesariamente, un acerca-miento caso a caso.
Claro está, hacemos la salvedad de que el análisis pre-viamente esbozado solo satisface cuando el empleado esta-blece un caso prima facie por represalias. Ello, pues una vez el patrono logre articular una razón no represiva para la acción adversa que tomó, se requerirá del empleado que, por preponderancia de la prueba, se valga de factores adi-cionales a la proximidad temporal para comprobar que las razones articuladas por el patrono no son más que meros pretextos destinados a ocultar el verdadero ánimo represivo. Habiendo examinado el Derecho aplicable a los hechos del caso ante nos, pasemos a resolver las controver-sias inicialmente esbozadas.
r-H H-1 I — I
En el caso que nos ocupa, el señor Feliciano Martes ar-guye que el Tribunal de Apelaciones erró al desestimar sus causas de acción al amparo de la Ley Núm. 80, supra, la *401Ley Núm. 139, supra, y la Ley Núm. 115, supra. No le asiste la razón.
A. El despido del señor Feliciano Martes estuvo justificado a la luz de la Ley Núm. 80 y su jurisprudencia interpreta-tiva
Según alega el peticionario, su despido fue injustificado ya que, a la fecha de su destitución, no existía una norma en el Manual que lo obligara a excusarse diariamente con su supervisor cada vez que se aprestaba a faltar a un turno de trabajo por razón de enfermedad.(47) De acuerdo con el peticionario, su llamada el 27 de mayo de 2006 para noti-ficar a su supervisor que se encontraba enfermo bastó para justificar sus siete ausencias consecutivas al empleo. Sus planteamientos carecen de mérito.
Como bien indicamos en nuestra exposición del Dere-cho, la violación a las reglas y a los reglamentos de una empresa podría ser un motivo justificado para el despido de un trabajador, siempre y cuando: (1) la violación a los reglamentos sea reiterada; (2) las reglas y los reglamentos sean razonables; (3) se suministre oportunamente una co-pia escrita de estas reglas y estos reglamentos al trabaja-dor, y (4) el despido del empleado no se haga por mero capricho del patrono o sin una razón relacionada con el buen y normal funcionamiento del establecimiento. Al exa-minar el expediente en el caso de marras, encontramos que están presentes todos los factores antes reseñados. Abundemos.
En primer lugar, la violación del reglamento del Hotel por parte del peticionario —en específico, la política de asistencia y ausentismo de la empresa— fue reiterada. Distinto a lo alegado por el señor Feliciano Martes, el Manual —analizado en su totalidad— sí contiene normas que obligan al peticionario a excusarse diariamente con su su*402pervisor cada vez que se aprestaba a faltar a su tumo de trabajo. Así, el reglamento del Hotel dispone que, si un empleado va a ausentarse a su jornada de empleo, necesita notificarlo al jefe de su departamento por lo menos dos horas antes de la hora cuando debe reportarse a trabajar.(48) Si el empleado no logra comunicarse con su supervisor directo para notificar su ausencia, deberá lla-mar nuevamente hasta que logre comunicarse con este, con un gerente o el jefe de departamento(49)
En el caso de autos, el señor Feliciano Martes falló en cumplir con la norma reseñada en siete ocasiones, especí-ficamente los días 28, 29, 30 y 31 de mayo del 2006, al igual que el 1, 4 y 5 de junio del mismo año, ya que nunca llamó a su patrono para excusarse por estar enfermo.(50) Era responsabilidad del peticionario haberse comunicado con su supervisor dos horas antes de la hora de entrada por cada día de ausencia al empleo. Aun dando por cierto su *403testimonio en corte de que logró comunicarse con su supervisor el 28 de mayo de 2006, dicha comunicación solo bastó para excusar al peticionario por uno de los siete días de trabajo de ausencia. Al no existir evidencia en el expe-diente que apunte a que el señor Feliciano Martes haya cumplido con la norma indicada por el de los días de au-sencia, resulta forzoso concluir que su violación a dicha regla fue reiterada y no una falta aislada.
Así mismo, el reglamento dispone que la falta del em-pleado de reportarse al trabajo o de llamar para notificar su ausencia por tres días de trabajo consecutivos es consi-derado por las normas de la empresa como un abandono del servicio y constituye base para el despido inmediato.(51) Si consideramos las siete ausencias continuas del señor Fe-liciano Martes en las fechas antes indicadas, encontramos que el peticionario violó esta norma en dos ocasiones, una por cada tres días de ausentismo sin notificación.
Más aún, el Manual dispone de forma notoria que las ausencias excesivas y no autorizadas están absolutamente prohibidas y pueden ser motivo de despido. El incumpli-miento del peticionario con la política de asistencia de la empresa al faltar consecutivamente según reseñado, sin tan siquiera comunicarse con su supervisor directo o con algún gerente o jefe de departamento del Hotel para infor-mar que se encontraba enfermo, representó una clara vio-lación reiterada de las normas indicadas, cuya consecuen-cia —según provee el Manual— acarreaba el despido.
En segundo lugar, luego de examinar el reglamento del Hotel, encontramos que es razonable en su naturaleza. Como bien indica el Departamento en sus guías interpre-tativas de la Ley Núm. 80, supra:
[l]a razonabilidad [de un reglamento] es un concepto muy sub-jetivo y sutil. Lo que resulta razonable en un establecimiento *404no tiene necesariamente que serlo en otro establecimiento. Consecuentemente una regla puede ser razonablemente apli-cada en determinadas circunstancias e irrazonablemente en otras circunstancias, aim cuando los hechos a que se aplique sean los mismos prima facie. Departamento del Trabajo y Re-cursos Humanos, supra, pág. 36.
Surge de lo enunciado que el análisis de un reglamento, en cuanto a su razonabilidad, exige un examen que se ajuste a las particularidades de cada caso, tomando en cuenta las circunstancias propias de cada establecimiento. Así, luego de examinar las normas del Manual del Hotel, que establecen que tres ausencias consecutivas al empleo sin notificación representan un abandono del empleo y que todo empleado debe notificar su ausencia con al menos dos horas de anticipación a su hora de entrada, sujeto a ser despedido si incumple con dicha política, encontramos que estas normas son razonables dentro del contexto específico de una empresa hotelera dedicada al servicio de huéspedes y turistas.
Como bien dispone el Manual, la habilidad del Hotel para atender satisfactoriamente las necesidades de sus co-mensales depende de la asistencia regular del personal adiestrado a sus turnos de trabajo.(52) Cuando un trabaja-dor falla en notificar que se ausentará del empleo por ra-zón de enfermedad durante siete turnos de empleo conse-cutivos, se afecta adversamente el normal y buen funcionamiento de la empresa —cuarto factor a considerar cuando un empleado es despedido por violar las reglas y los reglamentos de la empresa— ya que los servicios provistos por el Hotel no podrán ofrecerse efectivamente.
Distinto a otras faltas y otros problemas de conducta señalados en el Manual —los cuales son atendidos me-diante un proceso de disciplina progresiva— la ausencia excesiva y sin notificación constituye un serio problema *405que deja al Hotel desprovisto de los recursos humanos ne-cesarios para cumplir con su misión de proveer servicio a sus clientes. Por consiguiente, es rrazonable penalizar la violación reiterada de dicha norma con el despido si el em-pleado insiste en incurrir en una conducta cuyo efecto primordial es afectar la esencia de las funciones hoteleras, esto es, atender adecuadamente a los huéspedes y turistas.
En tercer lugar, el Hotel suministró oportunamente co-pia escrita del reglamento al trabajador. Así lo reconoció el propio peticionario en su testimonio en corte.(53) Más aún, el señor Feliciano Martes aceptó haber recibido orientacio-nes y adiestramientos sobre la política de asistencia, au-sencias y notificaciones de la empresa, según es la práctica del Hotel conferirlas cuando un empleado nuevo es contratado.(54)
Por todo lo anterior, concluimos que el patrono estuvo justificado en despedir al señor Feliciano Martes luego que este violara reiteradamente las normas de asistencia im-puestas por el Manual. Dicha actuación no fue ejercida por mero capricho, sino que respondió al criterio del buen y normal funcionamiento de la empresa. Igualmente, aun-que la Ley Núm. 80, supra, establece una presunción de despido injustificado contra el patrono, este la rebatió sa-tisfactoriamente al justificar en la afirmativa su actuación, demostrando en el juicio que el despido obedeció al reite-rado ausentismo del señor Feliciano Martes.
B. El peticionario no era acreedor al beneficio de reserva de empleo provisto por la Ley Núm. 139
Como segunda causa de acción, el peticionario argu-menta que el patrono violó la See. 3 de la Ley Núm. 139, supra, al despedirlo y no reservarle el empleo durante el *406periodo durante el cual se ausentó de sus turnos de trabajo por supuesta enfermedad. (55) No le asiste la razón.
Según esbozamos en nuestra discusión del Derecho, la See. 3 de la Ley Núm. 139, supra, exige que todo patrono reserve el empleo a un obrero incapacitado por una enfer-medad o lesión no relacionada con el trabajo, siempre y cuando este cumpla con las condiciones impuestas en el inciso (q). No obstante, la concesión de la protección indi-cada al amparo de SINOT no es automática. Para que un obrero pueda gozar del beneficio de que el patrono le reserve su empleo, dicho empleado debe haber presentado una reclamación de beneficios por incapacidad al amparo de la Ley Núm. 139, supra. Como bien resaltamos anterior-mente, dicha solicitud debe estar acompañada de un in-forme del patrono y un certificado médico. Una vez la soli-citud es presentada ante el Administrador del plan privado correspondiente o el Director del Negociado, estos deberán hacer una determinación de elegibilidad a los beneficios de SINOT, según las circunstancias particulares del empleado reclamante y a la luz de los estándares provistos por el estatuto bajo examen.
Como resultado, el que un empleado goce de los benefi-cios provistos por la Ley Núm. 139, supra, está inexorable-mente ceñido a que el empleado haya, en efecto, presen-tado una solicitud de beneficios por incapacidad no ocupacional al amparo de SINOT y que la solicitud haya sido aprobada por el Departamento si es un plan público o por el Administrador del plan correspondiente si es un plan privado.
Luego de examinar el expediente del caso de autos, en-contramos que el peticionario nunca sometió una reclama-ción de beneficios al amparo de la Ley Núm. 139, supra, antes de la fecha de su despido. Por tal motivo, al momento *407de su destitución el 8 de junio de 2006, el empleado aún no era acreedor al beneficio de reserva de empleo provisto por SINOT. Veamos.
Según consta en el expediente ante nos, el peticionario suplemento su recurso de certiorari ante esta Curia con un documento intitulado “Solicitud de Beneficios por Incapa-cidad-SINOT-Ley 139”, provisto por la compañía asegura-dora MAPFRE.(56) Este documento fue completado por el reclamante —el señor Feliciano Martes— quién llenó la sección del formulario denominada Informe del Reclamante. Igualmente, la Dra. María San Antonio, quien diagnosticó al reclamante con la incapacidad no ocupacio-nal, completó la Sección II del documento, intitulada Cer-tificado Médico. No obstante, la Sección III del formulario (Informe del Patrono), la cual es requisito para que una solicitud de beneficios al amparo de la Ley Núm. 139, supra, sea perfeccionada según lo establece el Reglamento Núm. 3052, supra, no fue completada por el empleador. A la luz de lo anterior, y por faltar en el expediente una do-cumentación adicional relacionada con la reclamación de beneficios, resulta forzoso concluir que el peticionario nunca sometió una solicitud de beneficios al amparo de la Ley Núm. 139, supra, debidamente cumplimentada, según lo exige el inciso (k) de la See. 3 del citado estatuto, y la Sees. 3.5 y 3.6(a) del Reglamento Núm. 3052, supra.
Incluso, aun dando por cierto —para fines argumentati-vos— que el peticionario presentó una solicitud debida-mente perfeccionada ante el Administrador del plan pri-vado de SINOT adoptado por el patrono, nos vemos precisados a concluir que la solicitud no fue sometida antes de la fecha de su despido. Al examinar la solicitud que el señor Feliciano Martes adjuntó en su apéndice, encontra-mos que la Sección II —correspondiente al certificado mé-*408dico— la doctora San Antonio la llenó el 14 de junio de 2006, siete días después de ocurrir la destitución del peticionario. Lo anterior constata ostensiblemente, que al 8 de junio de 2006 —fecha del despido del señor Feliciano Martes— la reclamación de beneficios de SINOT del peti-cionario aún no había sido sometida ante la compañía de seguros que administraba el plan privado del Hotel. Como resultado, al momento de su destitución, el peticionario no contaba con una determinación del Administrador del plan privado que lo hiciera acreedor de las protecciones y los beneficios provistos por la Ley Núm. 139, supra, inclu-yendo la reserva de empleo.
En atención a ello, resolvemos que el patrono no estaba obligado a reservarle el empleo al señor Feliciano Martes, ya que, a la fecha de su despido, este aún no había some-tido una reclamación debidamente cumplimentada al am-paro de SINOT.
C. El peticionario no estableció un caso prima facie por represalias al amparo de la Ley Núm. 115
Finalmente, el señor Feliciano Martes alega que su des-pido respondió a su comunicación al patrono de que se aprestaba a someter ante el Administrador del plan pri-vado de SINOT una solicitud de beneficios, según provistos por la Ley Núm. 139, supra. Consecuentemente, el señor Feliciano Martes arguye que el acto de acudir al SINOT constituye una actividad protegida por la Ley Núm. 115, supra, y que, como tal, está legitimado como remedio pro-visto por la referida disposición legal. Veamos los funda-mentos por los cuales no le asiste la razón.
Al analizar el alcance y las protecciones instauradas por la Ley Núm. 115, supra, establecimos que, para tener una causa de acción bajo el referido estatuto, el empleado debe probar las violaciones a la ley mediante evidencia directa o circunstancial. De optar por la vía circunstancial, el obrero deberá establecer un caso prima facie de represalias contra *409su patrono, ofreciendo prueba sobre los factores siguientes: (1) que participó en una de las actividades protegidas por ley y (2) que subsiguientemente fue despedido o sufrió una acción adversa en el empleo.
Con relación al primero de estos criterios, encontramos que esta Curia nunca se ha expresado en cuanto a si el acto de someter una solicitud de beneficios al amparo de SINOT representa o no una actividad protegida por la Ley Núm. 115, supra. Luego de examinar la naturaleza cuasiadmi-nistrativa de SINOT, entendemos razonable establecer que la reclamación de beneficios al amparo de la Ley Núm. 139, supra, constituye una actividad protegida por nuestra ley general de represalias. Lo anterior se fundamenta en que, aunque un patrono puede acogerse a un plan privado de SINOT administrado por una compañía aseguradora o por sí mismo, dicho plan siempre deberá pasar el escrutinio y recibir la aprobación del Secretario del Departamento del Trabajo y Recursos Humanos. Más aún, cuando un recla-mante recibe una notificación adversa del Administrador del plan privado, toda reconsideración de dicha determina-ción adversa, al igual que la posibilidad de apelar la deci-sión tomada en reconsideración, debe tramitarse ante el Departamento, un foro administrativo cubierto por la ley bajo examen. Además, el reclamante siempre tendrá la oportunidad de acudir oportunamente ante el Tribunal de Apelaciones si le interesa revisar judicialmente el dicta-men final de la agencia.
Por causa de la naturaleza cuasiad mini strati va del pro-ceso de reclamación de beneficios de SINOT, y debido a que en Irizarry v. J & J Cons. Prods. Co., Inc., supra, determi-namos que cuando un empleado acude al Fondo del Seguro del Estado —un seguro público semejante en naturaleza al fondo provisto por la Ley Núm. 139, supra— dicha actua-ción es considerada como una actividad protegida por ley, hoy igualmente resolvemos que el acto de someter una re-clamación de beneficios al amparo de la Ley Núm. 139, *410supra, constituye una actividad protegida por la Ley Núm. 115, supra.
Cumpliéndose el primer factor para un caso prima facie por represalias, entendemos que, en el caso ante nos, el peticionario también estableció el segundo criterio antes articulado. Esto debido a que sufrió una acción adversa por parte de su patrono —entiéndase, el despido— poco tiempo después de haber incurrido en una actividad protegida por la Ley Núm. 115, supra. Así, concluimos que, para los úni-cos fines del establecimiento de un caso prima facie por represalias, un despido efectuado apenas cuatro días des-pués de que un empleado informara que se apresta a pre-sentar una solicitud para beneficios al amparo de la ley Núm. 139, supra, constituye suficiente proximidad temporal para inferir que existe un nexo causal entre ambos eventos.
A la luz de lo esbozado, entendemos que el peticionario estableció un caso prima facie por represalias que activó la presunción juris tantum de violación de la Ley Núm. 115, supra, contra el patrono. Sin embargo, el patrono logró re-batirla satisfactoriamente al articular una razón justifi-cada para el despido del señor Feliciano Martes, a saber, su ausentismo reiterado y su abandono del trabajo, según dicha política institucional es planteada en el Manual del Hotel. Luego de examinar el expediente, no encontramos evidencia alguna presentada por el empleado que esta-blezca que la razón para el despido articulada por el pa-trono constituya un mero pretexto para la destitución. En vista de los antecedentes fácticos, procede confirmar el dic-tamen del foro recurrido.
IV
Por los fundamentos antes enunciados, confirmamos la Sentencia emitida por el Tribunal de Apelaciones, en la *411cual desestimó todas las causas de acción incoadas por el peticionario.

Se dictará Sentencia de conformidad.


 Los días 26 y 27 de mayo de 2006 eran los días libres del peticionario.


 La prueba desfilada en juicio es altamente contradictoria. En su testimonio en corte, el Sr. José A. Feliciano Martes declaró que, supuestamente, el 27 de mayo de 2006 intentó comunicarse en una primera ocasión con su supervisor directo, el Sr. Luis Santiago Santos, llamándolo a su celular. El señor Feliciano Martes no dejó recado alguno al activarse el correo de voz. Posteriormente, el peticionario arguye que intentó comunicarse en una segunda ocasión con su supervisor, llamando nue-vamente a su celular y repitiéndose los mismos resultados experimentados en su primer intento. En un tercer intento, el empleado declara que, supuestamente, llamó al teléfono del Departamento de Ingeniería del Hotel, activándose el correo de voz de la oficina porque nadie contestó. El señor Feliciano Martes testificó que no dejó mensaje alguno al activarse dicho correo de voz. Transcripción del juicio en su fondo, Apéndice del Certiorari, págs. 219-220.
Asimismo, el peticionario arguye que luego en la tarde el señor Santiago Santos se comunicó con él para devolverle la llamada. Según el peticionario, el señor Santiago Santos le preguntó “¿Qué pasó tipo?”, a lo cual el señor Feliciano Martes con-testó que le “cogió” la migraña y que cuando le “coge” la migraña le “coge” por varios días. Transcripción del juicio en su fondo, Apéndice del Certiorari, pág. 256. Acto seguido, según relata el peticionario, “se cortó la llamada”. íd. Surge del expediente que el señor Feliciano Martes no intentó comunicarse otra vez con el señor Santiago Santos.
Posteriormente • — en contestaciones a un contrainterrogatorio realizado por el abogado de la parte recurrida— el peticionario reconoció que no se comunicó con su supervisor o con un gerente del Hotel los días 28, 29, 30 y 31 de mayo de 2006, ni el 1 *374de junio del mismo año, según el método ordenado por el Manual de Asociados del Hotel Sheraton Old San Juan, revisado y efectivo desde el 11 de noviembre de 2004 (Manual). Transcripción del juicio en su fondo, Apéndice del Certiorari, págs. 257-259.
Por otro lado, el señor Santiago Santos declaró que nunca recibió una llamada del peticionario entre el 27 de mayo de 2006 y el 1 de junio del mismo año, y que él nunca llamó al señor Feliciano Martes el 27 de mayo de 2006, contrario a lo testifi-cado por el peticionario. Transcripción del juicio en su fondo, Apéndice del Certiorari, pág. 333. No obstante, el señor Santiago Santos sí reconoció que el documento que acreditaba el despido del peticionario sí contenía una oración que establecía que el señor Feliciano Martes se comunicó con el Hotel el 28 de mayo de 2006 para excu-sarse de su turno de empleo pautado para ese día. Sin embargo, el señor Santiago Santos testificó que el peticionario no llamó para excusarse por el resto de los días en los cuales se ausentó a su turno de empleo y que él nunca recibió aviso de la supuesta notificación hecha por el peticionario a la empresa el 28 de mayo de 2006. Id., págs. 340-343. Véase, también, Disciplinary Action Form, Apéndice del Certiorari, pág. 86. Aclaramos que el Disciplinary Action Form no fue preparado por el señor Santiago Santos.


 El foro primario indica que existieron otras ocasiones en las cuales el señor Feliciano Martes “le notificó” a la empresa que no estaba apto para trabajar por estar enfermo. Así, el Tribunal de Primera Instancia entendió que el domingo 28 de mayo de 2006, el coempleado del señor Feliciano Martes, el Sr. Angel Cedeño, se comunicó con el peticionario para solicitarle que se reportara a trabajar antes de las 3:00 p.m., para que así el señor Cedeño pudiera retirarse a otro compromiso que tenía. En respuesta, el peticionario, supuestamente, le indicó al señor Cedeño que no podía acudir al trabajo porque se encontraba enfermo. Véase Transcripción del juicio en su fondo, Apéndice del Certiorari, págs. 220-221.
Subsiguientemente, el Sr. José Ríos —empleado del recurrido— supuestamente llamó al peticionario el miércoles 31 de mayo de 2006 para preguntarle dónde se encontraban las llaves de la oficina del gerente general. Ante el petitorio del señor Ríos, el señor Feliciano Martes reiteró que se encontraba afectado de salud y que no podía cumplir con el pedido del señor Ríos. Véase Transcripción del juicio en su fondo, Apéndice del Certiorari, págs. 221-222. Ninguna de estas comunicaciones las originó el peticionario y tampoco involucraron al personal gerencial del Hotel, según lo ordena el Manual.


 Los días 2 y 3 de junio de 2006 no eran días laborables del peticionario. En su totalidad, el señor Feliciano Martes se ausentó a siete turnos de trabajo.


 Al arribar a las instalaciones del Hotel el 5 de junio de 2006, el señor Feli-ciano Martes fue escoltado por los oficiales de seguridad de la empresa a las oficinas *375de la Sra. Roxana Olazagasti, Directora de Recursos Humanos. Transcripción del juicio en su fondo, Apéndice del Certiorari, págs. 234-235. El peticionario reconoció que dicho procedimiento era efectuado solamente con personas que no eran emplea-dos de la empresa. íd., pág. 261.


 Este certificado fue expedido por la Dra. Ana M. San Antonio el 31 de mayo de 2006. Transcripción del juicio en su fondo, Apéndice del Certiorari, pág. 223. El certificado reseñado fue firmado como recibido por la señora Olazagasti el 5 de junio de 2006. íd., pág. 224.


 Los documentos del Seguro de Incapacidad No Ocupacional Temporera (SI-NOT) provienen de la aseguradora privada MAPFRE. Transcripción del juicio en su fondo, Apéndice del Certiorari, pág. 233. Según arguye el peticionario, la señora Olazagasti le indicó que dejara los formularios de SINOT con su secretaria, la seño-rita Soleili. A su vez, la señorita Soleili indicó al señor Feliciano Martes —según éste testificó en juicio— que la empresa no podía llenar los formularios de SINOT hasta tanto el médico no los llenara. íd., págs. 237-238.


 Como justificación por sus ausencias no excusadas, el señor Feliciano Martes indicó a la señora Olazagasti que estuvo enfermo y bajo supuesto tratamiento, y que, presuntamente, todo el Departamento de Ingeniería conocía que estaba reportado enfermo. Transcripción del juicio en su fondo, Apéndice del Certiorari, pág. 235. Según testificó el peticionario, la señora Olazagasti le pidió varios días para exami-nar el certificado médico que le fue entregado por el señor Feliciano Martes, ya que la empresa había decidido despedir al peticionario. La señora Olazagasti confirmó lo anterior en su testimonio en juicio.


 De acuerdo con su testimonio en corte, el peticionario reconoció que no había observado lo dispuesto en el Manual respecto al requerimiento de llamar y excusarse con su patrono en casos de enfermedad. Transcripción del juicio en su fondo, Apén-dice del Certiorari, págs. 277-291.
*376Por otra parte, en sus declaraciones en el juicio, la señora Olazagasti asintió en cuanto a que el Manual no contenía una norma expresa que exigiera a todo empleado llamar a su supervisor día a día durante el término consecutivo por el cual estuviese enfermo. Transcripción del juicio en su fondo, Apéndice del Certiorari, págs. 313-315. No obstante, testificó que tal práctica era conocida por los empleados y que se les adiestraba al respecto con regularidad. Id., págs. 275-276.


 La prueba desfilada en juicio consistió en el testimonio del señor Feliciano Martes a su favor y los testimonios del Sr. Luis Santiago Santos y la Sra. Rosana Olazagasti a favor del recurrido.


 Esta Sentencia fue notificada el 3 de marzo de 2009.


 El 13 de marzo de 2009, el peticionario presentó ante el Tribunal de Primera Instancia una moción para determinaciones de hechos adicionales, al igual que para que se emita una sentencia enmendada en la cual se hiciera constar que, a la fecha de su despido, devengaba un salario de $10.16 la hora, lo cual se traducía en un salario mensual de $1,625, y que, además, éste tenía derecho a un plan médico, a vacaciones, a días por enfermedad y a un plan privado de retiro. Apéndice del Cer-tiorari, págs. 178-179. En una Sentencia “nunc pro tune” emitida el 19 de marzo de 2009 y notificada el 25 de marzo del mismo año, el Tribunal sentenciador acogió las enmiendas imploradas. íd., págs. 184-193.


 Apéndice del Certiorari, pág. 177.


 Esta decisión fue notificada a las partes el 1 de octubre de 2009.


 El 16 de octubre de 2009 el peticionario presentó ante el Tribunal de Ape-laciones una moción de reconsideración. Esta fue declarada “no ha lugar” el 23 de octubre de 2009.


 Alegato de la parte recurrente en cumplimiento de orden, págs. 7-8.


 Dicha orden fue acatada el 19 de mayo de 2010.


 Hemos establecido que “[p]or medio de la mesada se busca compensar par-ticularmente al empleado por el daño sufrido; proveerle de una suma de dinero que le permita atender sus necesidades básicas en lo que consigue un nuevo empleo, y ... ‘reconocer el tiempo dedicado por el obrero a la empresa’”. Vélez Cortés v. Baxter, 179 D.P.R. 455, 465 (2010).


 El Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a, conocida como Ley de Despido Injustificado, fue enmendado por la Ley Núm. 128 de 7 de octubre de 2005. Hoy, en lo pertinente, este artículo establece que la mesada consiste en:
“(a) El sueldo correspondiente a dos meses por concepto de indemnización, si el despido ocurre dentro de los primeros cinco (5) años de servicio; el sueldo correspon-diente a tres (3) meses si el despido ocurre luego de los cinco (5) años hasta los quince (15) años de servicio; el sueldo correspondiente a seis (6) meses si el despido ocurre luego de los quince (15) años de servicio.
“(b) Una indemnización progresiva adicional equivalente a una (1) semana por cada año de servicio, si el despido ocurre dentro de los primeros cinco (5) años de servicio; dos (2) semanas por cada año de servicio, si el despido ocurre luego de los cinco (5) años hasta los quince (15) años de servicio; tres (3) semanas por cada año de servicio, luego de haber completado quince (15) años o más de servicio.
“Los años de servicio se determinarán sobre la base de todos los periodos de trabajo anteriores acumulados que el empleado haya trabajado para el patrono antes de su cesantía, pero excluyendo aquéllos que por razón de despido o separación anterior le hayan sido compensados o hayan sido objeto de una adjudicación judicial.” 29 L.P.R.A. see. 185a.
Para criterios adicionales en torno al modo correcto de computar la mesada, según lo requiere la ley, véase Ley Núm. 80, supra, 29 L.P.R.A. secs. 185d, 185j, 185g y 1851.


 Ya en Mercedes Bus Line v. Tribl. de Distrito, 70 D.P.R. 690, 695 (1949), habíamos establecido, al interpretar la Sec. 1 de la derogada Ley Núm. 43 de 28 de abril de 1930 —una de las precursoras de la Ley Núm. 80, supra— que “la desobe-diencia a las reglas y órdenes del patrono, son motivos justificados para despedir a un empleado”.


 En Rivera v. Pan Pepín, 161 D.P.R. 681, 694 (2004), resolvimos “que el dejar cuatro unidades de productos expirados en las góndolas de un comercio —si bien es una falta seria cuya reiteración podría afectar grandemente la operación e imagen de la empresa— por sí sola no [era] una omisión que ameritase] el remedio radical de despedir al empleado”. (Énfasis en el original y escolio omitido.)


 En Srio. del Trabajo v. I.T.T., 108 D.P.R. 536 (1979), luego de examinar las sanciones impuestas por el reglamento de un patrono a distintas faltas de conducta, al igual que el sistema de disciplina progresiva para cada una de ellas, resolvimos que era injustificado el despido de un empleado quien, en una sola ocasión, dio una razón falsa para obtener una licencia y ausentarse de su trabajo durante ocho días laborables. Al comparar la norma que violó el empleado —hacer una declaración falsa en los expedientes de la compañía— y el castigo impuesto por la primera ofensa —el despido— determinamos que tal penalidad era irrazonable y arbitraria en com-paración con las otras normas del reglamento, las cuales no despedían al empleado hasta que éste violara la misma regla por tercera o cuarta ocasión. Igualmente, determinamos que la falta aislada y no repetitiva de mentir al patrono, aunque violaba el reglamento de la empresa, no ameritaba la sanción del despido luego de la primera ofensa, ya que tal conducta no afectaba el buen y normal funcionamiento de la empresa.


 Arribamos a dicha conclusión mediante la presencia de las voces patrón y reiterada en los incisos (a) y (c) del articulado indicado. Srio. del Trabajo v. I.T.T., supra, págs. 542-543.


 “[L]a razonabilidad [de un reglamento] es un concepto muy subjetivo y sutil. Lo que resulta razonable en un establecimiento no tiene necesariamente que serlo en otro establecimiento. Consecuentemente una regla puede ser razonablemente apli-cada en determinadas circunstancias e irrazonablemente en otras circunstancias, aun cuando los hechos a que se aplique sean los mismos prima facie. Además, los reglamentos bajo la Ley Núm. 80, supra, no solo deben ser razonables intrínseca-mente sino que, además, deben ser administrados razonablemente.” Departamento del Trabajo y Recursos Humanos, Guía revisada para la interpretación y aplicación de la Ley Núm. 80 de 30 de mayo de 1976, enmendada, Hato Rey, 2000, pág. 36.


 En Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992), determinamos que el despido de una empleada que se había ausentado del trabajo por un total de 83 días en los últimos 13 meses de empleo como vendedora de Kodak —por motivo de una condición emocional— fue injustificado, ya que el reglamento de la empresa proveía a la empleada el beneficio de un plan de “incapacidad a corto plazo”, el cual atendía las ausencias notificadas de la empleada en casos prolongados de enfermedad.


 La Asamblea Legislativa, mediante la promulgación de la Ley Núm. 262 de 30 de diciembre de 1995, fusionó el Negociado de Seguro Social para Choferes y Otros Empleados y el Programa de Seguros por Incapacidad No Ocupacional Temporal para crear el Negociado de Beneficios a Choferes y a Personas con Incapacidad No Ocupacional. Véase Exposición de Motivos de la Ley Núm. 262 de 30 de diciembre de 1995 (1995 (Parte 2) Leyes de Puerto Rico 1767-1768).


 Según dispone el Reglamento para la Reclamación y el Pago de los Benefi-cios Concedidos al Amparo de la Ley Núm. 139, Reglamento Núm. 2 del Departa-mento del Trabajo y Recursos Humanos (Reglamento Núm. 3052 del Departamento de Estado de 8 de noviembre de 1983) —Reglamento Núm. 3052— la palabra Admi-nistrador “significa, para fines de un Plan Privado, la compaña aseguradora o pa-trono actuando como su propio asegurador, cualesquiera de stos que haya asumido el pago de beneficios bajo el plan”. Id., Sec. 2(D), pág. 1. A su vez, el término Plan Privado “significa un plan aprobado por el Secretario [del Departamento del Trabajo y Recursos Humanos] para ser administrado por una compaña de seguros autorizada o un patrono actuando como su propio asegurador para el pago de beneficios según lo dispone la Sección 5 de la Ley^ [Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.P.R.A. see. 201 et seq.].” Id., Sec. 2(E).


 El Reglamento Núm. 3052, supra, dispone para un término de dos meses. No obstante, debido a que la Ley Núm. 139, supra, provee un término de tres meses que resulta más favorable al empleado, obviamos el contenido del reglamento. Cier-tamente la ley debe prevalecer sobre el reglamento.


 “g¡ ja reclamación no estuviese debidamente completada y fuese devuelta al reclamante con ese propósito, se le concederán treinta (30) das a partir de la fecha en que se le envió la misma, para que la complete y la devuelva. Reglamento Núm. 3052, supra, Sec. 3.6(a), págs. 4-5.”


 En Cintrón v. Ritz Carlton, 162 D.P.R. 32 (2004), dispusimos que la Ley Núm. 115 de 29 de diciembre de 1991 (29 L.P.R.A. see. 194 et seq.) limita su alcance a aquellas represalias que se originen porque empleado acudió a foros gubernamentales. Distinto a lo provisto por el Art. 2(a) de la Ley Núm. 115, supra, 29 L.P.R.A. sec. 194a(a), resolvimos que el Art. 20 de la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. see. 1341) ofrece protección al obrero contra represalias de su patrono, indistintamente del foro donde acuda a querellarse o a presentar informa-ción contra éste. Por tal razón, el patrono responde si toma represalias contra el empleado por éste haber formulado una queja verbal o por haber utilizado los pro-cedimientos internos de la empresa para oponerse a una práctica patronal ilícita al amparo de la Ley Núm. 69, supra.


 A su vez, resolvimos que la protección que brinda la Ley Núm. 115, supra, a los trabajadores en sus empleos no puede quedar “ ‘supeditada al simple hecho de si es el ente del gobierno el que inicia el procedimiento investigativo en el cual se vierte la información o testimonio por parte del empleado, o si es el empleado el que volun-tariamente asiste a la entidad a brindar cierta información y como resultado de ello comienza la investigación’ ”. Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155, 170 (2000).


 Luego de reiterar que las actividades protegidas por el citado estatuto son aquellas en donde el empleado ofrece información verbal o escrita a un foro judicial, administrativo o legislativo, dispusimos que un trabajador que ofrecía información a funcionarios de la Environmental Protection Agency (EPA) y a un monitor de la Corte de Distrito Federal de Puerto Rico (Corte), concerniente a ciertos desvíos y desbordes ocurridos por la operación inefectiva de la Autoridad de Acueductos y Alcantarillados (Autoridad) de sus plantas de tratamiento, había incurrido en una actividad prote-gida por la Ley Núm. 115, supra. S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345, 367-368 (2009). Aunque las declaraciones del empleado se efectuaban en el curso de sus funciones como Cotejador de Sistemas de Bombeo de los Alcantarillados (puesto creado por una orden de la Corte que procuraba impedir que la Autoridad continuara violando la Federal Water Pollution Control Act, 33 U.S.C.A. sec. 1251 et seq.), estas eran ofrecidas a un foro administrativo —la EPA— y a un foro judicial —la Corte de Distrito Federal de Puerto Rico— las cuales estaban cobijadas por la disposición legal bajo examen.


 “Without direct evidence of a retaliatory motive, we analyze retaliation claims (whether under Title VII, the ADA, or the ADEA), under the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 36 L.Ed.2d 668 (1973). Under this framework, the initial burden is on the plaintiff to establish a prima facie case, consisting of evidence: ‘(1) that he or she engaged in statutorily protected activity; (2) an adverse employment action was taken against him or her; and (3) a causal connection exists between the two events.’ Green, 459 F.3d at 914. If the plaintiff establishes a prima facie case, the burden then shifts to the defendant to show a ‘non retaliatory reason for the adverse employment action.’ Id. (quotation marks omitted). If the defendant can show a legitimate, non-retaliatory reason for its actions, the burden returns to the plaintiff who ‘is “then obliged to present evidence that (1) creates a question of fact as to whether [defendant’s] reason was pretextual and (2) creates a reasonable inference that [defendant] acted in retaliation.’ ’’Logan v. Liberty Healthcare Corp., 416 F.3d 877, 880 (8th Cir.2005) (quoting Smith v. Allen Health Sys., Inc., 302 F.3d 827, 833 (8th Cir.2002)).” (Corchetes en el original.) Stewart v. Independent School Dist. No. 196, 481 F.3d 1034, 1042-1043 (8vo Cir. 2007).


 La Sec. 704 del Título VII federal dispone lo siguiente:

“(a) Discrimination for making charges, testifying, assisting, or participating in enforcement proceedings

“It shall be an unlawful employment practice for an employer to discriminate against any of his employees or applicants for employment, for an employment agency, or joint labor-management committee controlling apprenticeship or other *397training or retraining, including on-the-job training programs, to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership, because he has opposed any practice made an unlawful employment practice by this subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.” 42 U.S.C.A. sec. 2000e-3(a).


 R.A. Bales y T.B. Daniels, Plus at Pretext: Resolving the Split Regarding the Sufficiency of Temporal Proximity Evidence in Title VII Retaliation Cases, 44 (Núm. 3) Gonz. L.Rev. 493, 494-495 (2008-2009).


 íd., pág. 494.


 Bales y Daniels, supra, págs. 494-495. Véanse, también: Mariani-Colón v. Dept. of Homeland Sec., 511 F.3d 216, 224 (1er Cir. 2007); Morón-Barradas v. Dept. of Educ. of Com. of PR, 488 F.3d 472, 481 (1er Cir. 2007); Pomoles v. Celulares Telefónica, Inc., 447 F.3d 79, 85 (1er Cir. 2006); Calero-Cerezo v. U.S. Dept. of Justice, 355 F.3d 6, 25-26 (1er Cir. 2004) (“a showing of discharge soon after the employee engages in an activity specifically protected by ... Title VII... is indirect proof of a causal connection between the firing and the activity because it is strongly suggestive of retaliation. ... We have noted that the prima facie burden in this context is not an onerous one”); Kaytor v. Elec. Boat Corp., 609 F.3d 537, 552 (2do Cir. 2010) (“Close temporal proximity between the plaintiff’s protected action and the employer’s adverse employment action may in itself be sufficient to establish the requisite causal connection between a protected activity and retaliatory action”); Treglia v. Town of Manlius, 313 F.3d 713, 720 (2do Cir. 2002); Price v. Thompson, 380 F.3d 209, 213 (4to Cir. 2004); Carter v. Ball, 33 F.3d 450, 460 (4to Cir. 1994); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 (9no Cir. 2002); Passantino v. Johnson & Johnson Consumer Products, 212 F.3d 493, 507 (9no Cir. 2000); Annett v. University of Kansas, 371 F.3d 1233, 1239-1240 (lOmo Cir. 2004).


 Clark County School Dist. v. Breeden, 532 U.S. 268, 273 (2001).


 Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6to Cir. 2008).


 íd., citando a Hughes v. Derwinski, 967 F.2d 1168, 1174-1175 (7mo Cir. 1992). Véase, también, Calero-Cerezo v. U.S. Dept. of Justice, supra.


 Bales y Daniels, supra, págs. 494-495. Véanse, también: Marra v. Philadelphia Housing Authority, 497 F3d 286, 302 (3er Cir. 2007); Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279-284 (3er Cir. 2000); Swanson v. General Services Admin., 110 F.3d 1180, 1188 esc. 3 (5to Cir. 1997); Daugherty v. Wabash Center, Inc., 577 F.3d 747, 751-752 (7mo Cir. 2009); Tomanovich v. City of Indianapolis, 457 F.3d 656, 665 (7mo Cir. 2006); Tyler v. University of Arkansas Bd. of Trustees, 628 F.3d 980, 986-987 (8vo Cir. 2011); Peterson v. Scott County, 406 F.3d 515, 524 (8vo Cir. 2005).


 Véase Farrell v. Planters Lifesavers Co., supra, págs. 280-281.


 Tyler v. University of Arkansas Bd. of Trustees, supra, págs. 986-987.


 íd.


 Farrell v. Planters Lifesavers Co., supra, pág. 284.


 Real Academia Española, Diccionario de la Lengua Espartóla, 22da ed., Madrid, Ed. Espasa Calpe, 2001, T. II, pág. 2101.


 Alegato de la parte recurrida en cumplimiento de orden, págs. 8-10.


 Manual de Asociados del Hotel Sheraton Old San Juan, revisado y efectivo desde el 11 de noviembre de 2004 (Manual), Acápite 5-f-ii, Apéndice del Certiorari, pág. 135.


 Manual, supra, Acápite 5-f-iv, Apéndice del Certiorari, pág. 136.


 Al analizar la prueba desfilada en el juicio, el Tribunal de Primera Instancia determinó que el 27 de mayo de 2006 el peticionario logró comunicarse con su supervisor inmediato, el señor Santiago Santos, con el fin de ausentarse por enfermedad a su turno de empleo pautado para el 28 de mayo de 2006. Igualmente, el foro primario entendió que, al comunicarle a sus coempleados Angel Cedeño y José Ríos que se encontraba enfermo, el señor Feliciano Martes cumplió con avisarle a la empresa sobre sus ausencias para los restantes turnos de trabajo antes indicados. No obs-tante, dichas conversaciones no fueron originadas por el señor Feliciano Martes ni, mucho menos, fueron dirigidas al personal gerencial de la empresa, según lo requiere el Manual. Apoyándose en lo anterior, e interpretado de forma aislada el reglamento del patrono, el juzgador de hechos concluyó que el manual de asociados no exigía al peticionario llamar dos horas antes de cada turno para notificar su ausencia por enfermedad, y determinó que, al despedírsele por abandono de trabajo, la destitución del señor Feliciano Martes fue injustificada. Incidió en error.
Aun otorgándole deferencia a las determinaciones de hechos efectuadas por el Tribunal de Primera Instancia —entiéndase, que el peticionario se comunicó con su supervisor el 27 de mayo de 2006— entendemos que el señor Feliciano Martes falló en notificar su ausencia a su supervisor directo, a un gerente o a algún jefe de departamento en seis ocasiones, según exigido por el manual de empleados. Esta cantidad de ausencias, a todas luces, representa una diáfana violación reiterada de la política de asistencia de la empresa.


 Manual, Acápite 5j, Apéndice del Certiorari, pág. 144.


 Manual, Acápite 5-f, Apéndice del Certiorari, pág. 135.


 Transcripción de la Prueba, Apéndice del Certiorari, págs. 242 y 276-277.


 íd., págs. 275-276.


 Entiéndase, mayo 28 de 2006 hasta el 5 de junio del año indicado.


 Véase Apéndice del Certiorari, págs. 151-153.